DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “cooling fan for drawing air across an electronic component to cool the electronic component and for expelling air into an oil cooler for cooling oil contained therein” must be shown in a drawing(s) related to the claimed embodiment of the invention, e.g., Figures 6 and 12, or the feature(s) canceled from the claim(s). No new matter should be entered.
Specifically, Applicant argues (Remarks, p. 7) that “element 612 as shown in FIG. 6 is described in the specification as ‘a cooling fan’” and thus requests that the objection be withdrawn. Examiner agrees at the element 612 is described as a cooling fan. However, in accordance with the rules cited above, the drawings must show every feature of the claimed invention. In this case, a cooling fan must be shown. Currently, Figure 6 (and additionally, Figure 12) depicts what appears to be a solid plate in place of the cooling fan, said plate being apparently fastened around its perimeter to the inner side of the fan shroud 503 by a plurality of structural members. Such a plate would neither be able to rotate, nor would the plate permit any air flow therethrough. Indeed, the depicted plate can be considered to be the opposite of a cooling fan in some respects. Furthermore, both cooling fans and plates are well-known and conventionally used in the art, and one of ordinary skill in the art would not interpret the depicted plate to be a cooling fan. As currently depicted in Figures 6 and 12, the plate would block all possible air flow to the oil cooler, thus appearing to frustrate the stated objective of providing or facilitating cooling air to the oil cooler. 
The objection may be cured by replacing the depicted plate in Figures 6 and 12 with a fan. Given the antecedent basis in the specification as originally filed for such a configuration, said drawing amendment would not be considered new matter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, with regard to claim 1 (independent claims 13 and 17 being substantively similar), Hirabayashi et al. (US 2021/0039796 A1) discloses an electric drive system (abstract, regarding a redundant propulsion device includes a propeller and electric motors) comprising: a plurality of redundant motors (23A-23E), wherein power generated by the plurality of motors is used to drive a rotor system (para. [0031]) comprising a rotor shaft (21a) having a plurality of rotor blades connected thereto (propeller 21); a gear box associated with the plurality of redundant motors (24, 25); and at least one structural element (22).
Furthermore, Sandberg et al. (US 2019/0193835 A1) teaches a collective actuator (rotor shafts 11, 21, 31; blade gear 15; shaft gear 16; figs. 1A and 2A) for controlling a collective pitch of the rotor blades connected to the rotor shaft (para. [0048]).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, the plurality of redundant motors arranged in a stack relative to one another; and the at least one structural element for retaining the stack of redundant motors and the gear box together as a single integrated unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647